Citation Nr: 0708564	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  06-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder and an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1952 to December 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the St. 
Paul, Minnesota, Regional Office (RO) which denied service 
connection for chronic post-traumatic stress disorder (PTSD) 
with anxiety.  In January 2006, the veteran requested a "DRO 
[Decision Review Officer] conference."  In August 2006, the 
veteran was afforded the requested Decision Review Officer 
conference.  In February 2007, the veteran submitted a Motion 
to Advance on the Docket.  In March 2007, the Board granted 
the veteran's motion.  


FINDING OF FACT

A chronic psychiatric disorder was not manifested during 
wartime service or for many years thereafter.  The veteran's 
dysthymic disorder has not been objectively shown to have 
originated during wartime service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder to include PTSD and 
an anxiety disorder was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.304(f), 
3.326(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for service connection, the Board observes 
that the RO issued VCAA notices to the veteran in February 
2005 and March 2006 which informed him of the evidence 
generally needed to support both a claim of entitlement to 
service connection and the assignment of an evaluation and 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The February 2005 VCAA notice was issued to 
the veteran prior to the May 2005 rating decision from which 
the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


II.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

The veteran's service medical records make no reference to an 
acquired psychiatric disorder.  His service personnel records 
reflect that he served in Korea during the Korean War.  

In his January 2005 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that service 
connection was warranted for "PTSD/Anxiety."  Clinical 
documentation from the St. Paul, Minnesota, Vet Center dated 
between July 2004 and February 2005 conveys that the veteran 
sought treatment for recurrent nightmares related to his 
Korean War experiences.  Treating psychological personnel 
noted that the veteran did not meet the diagnostic criteria 
for PTSD.  

A February 2006 psychological evaluation from the St. Paul, 
Minnesota, Vet Center conveys that the veteran "did not meet 
full criteria for PTSD, although he did have many symptoms 
consistent with this diagnosis."  A diagnosis of an 
adjustment disorder with depressed mood was advanced.  

At a May 2006 VA examination for compensation purposes, the 
veteran complained of depression related to his retirement 
and recent divorce.  He reported experiencing several 
stressful events during the Korean War including the shooting 
of his ship's captain by enemy forces.  The veteran was 
diagnosed with a dysthymic disorder with paranoid personality 
traits.  The examiner determined that the veteran's 
depressive symptoms were not related to his military service.  
The veteran was specifically found not to meet the diagnostic 
criteria for PTSD.  An August 2006 psychological evaluation 
from the St. Paul, Minnesota, Vet Center noted that treating 
psychological personnel expressly concurred with the 
diagnosis of a dysthymic disorder.  

In his February 2007 Informal Hearing Presentation, the 
accredited representative acknowledged that the veteran 
apparently did not meet the diagnostic criteria for PTSD.  
The accredited representative advanced that service 
connection could still be established notwithstanding the 
fact that the veteran "has a diagnosis of a psychiatric 
condition that appears to have started after his return from 
Korea;" "events since that time may have triggered some of 
these symptoms;" and "he has now been diagnosed with a 
psychiatric condition many years after the fact."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic acquired psychiatric disorder was not manifested 
during active service or for many years thereafter.  The 
veteran has been diagnosed with a dysthymic disorder 
unrelated to his period of active service.  While he served 
in Korea during the Korean War and reported witnessing 
several stressful events, the veteran has been repeatedly and 
specifically found not to meet the diagnostic criteria for 
PTSD.  No competent professional has attributed the onset of 
the veteran's current dysthymic disorder to active service.  

The veteran asserts that he sustained chronic PTSD as the 
result of his Korean War experiences.  The veteran's 
contentions are supported solely by his accredited 
representative's and his own written statements.  The Court 
has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In the absent of any competent 
evidence that a chronic acquired psychiatric disorder 
originated in or as the proximate result of active service, 
the Board finds that service connection is not warranted for 
the claimed disorder.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder to include PTSD and an anxiety disorder is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


